Citation Nr: 0002672	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-40 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bursitis of the 
back, hip, and right shoulder.

3.  Entitlement to service connection for a nervous disorder 
other than PTSD, to include as secondary to hepatitis.

4.  What evaluation is warranted for PTSD for the period 
from December 13, 1991.

5.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).






REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, [redacted], John Brehm, and Melvin Canell, Ph.D.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board notes that the veteran has raised the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension on a 
direct basis.  In this regard, the record shows that the RO's 
original May 1992 denial of this issue was not timely 
appealed.  38 C.F.R. § 20.302 (1999).  According to the March 
1993 statement of the case, the RO notified the veteran of 
its decision in a letter dated May 27, 1992.  Therefore, the 
veteran had one year, or until May 27, 1993, to appeal that 
decision.  38 C.F.R. § 20.302(b).  Since the record fails to 
show that the veteran timely appealed this issue by May 27, 
1993, the RO's May 1992 decision is final.  The veteran 
subsequently raised this issue, in addition to the separate 
issue of entitlement to service connection for hypertension 
secondary to PTSD.  Therefore, the Board refers this issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension on a 
direct basis for appropriate action.

In contrast, however, the veteran has timely appealed the 
issue of entitlement to service connection for hypertension 
secondary to PTSD.  In this regard, the RO originally denied 
entitlement to service connection for hypertension secondary 
to PTSD in August 1993.  The RO sent him notice of this 
decision in a letter dated September 8, 1993.  After the 
veteran filed a timely notice of disagreement in November 
1993, the RO issued a "supplemental" statement of the case in 
December 1993.  The Board accepts the veteran's June 1994 
hearing testimony as his timely substantive appeal to the 
RO's August 1993 decision, because it was filed within one 
year of the RO's decision notification.  Accordingly, the 
Board will address this issue below.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
hypertension secondary to PTSD, bursitis of the back, hip, 
and right shoulder; and a nervous disorder, to include as 
secondary to hepatitis, are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.

2.  Between December 13, 1991 and October 10, 1994, the 
veteran's PTSD was not productive of more than definite 
social and industrial inadaptability.

3.  On and after October 10, 1994 to September 25, 1995, the 
veteran's PTSD was not productive of more than considerable 
social and industrial inadaptability.

4. On and after September 25, 1995, the veteran's PTSD has 
been productive of total social and industrial 
inadaptability.




CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hypertension secondary to PTSD, bursitis of the back, hip, 
and right shoulder; and a nervous disorder, to include as 
secondary to hepatitis, are not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD for the period between December 13, 1991 and 
October 10, 1994 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).

3.  The criteria for an evaluation of 50 percent, but not 
more, for PTSD for the period on and after October 10, 1994 
to September 25, 1995 have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411.

4.  The criteria for a 100 percent rating for PTSD for the 
period on and after September 25, 1995 have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

The veteran is seeking service connection for hypertension 
secondary to PTSD; bursitis of the back, hip, and right 
shoulder; and a nervous disorder, to include as secondary to 
hepatitis.  The legal question to be answered initially is 
whether a veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If it is not well 
grounded, the appeal must fail and there is no duty to assist 
with any further development.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that these claims 
are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Secondary service connection is awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury".  38 C.F.R. § 3.310(a) (1999).  
"Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)."  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  A claim for 
secondary service connection, must, as must all claims, be 
well grounded under 38 U.S.C.A. § 5107(a).  See Buckley v. 
West, 12 Vet. App. 76, 84 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Both direct and secondary service connection claims must be 
supported by medical nexus evidence to be well grounded.  See 
Velez v. West, 11 Vet. App. 148, 158 (1998).

A.  Factual Background

In February 1944, a service examiner diagnosed the veteran 
with neuritis or bursitis of the right shoulder, with no 
history of trauma.  The October 1945 separation examination 
was negative for neuritis, bursitis, and any psychiatric 
disorder.

Private medical records from the Ogallala Medical Clinic from 
1966 to 1987 show various elevated blood pressure readings.

A VA Medical Center discharge summary from November to 
December 1988 reveals a diagnosis of hypertension.

In November 1991, a VA examiner diagnosed no psychiatric 
condition and hypertension by history. 

In December 1991, another VA examiner did not link 
hypertension to PTSD.  With respect to the nervous disorder, 
the examiner noted that, although it was possible, it was 
unlikely that the nervous condition was caused by medications 
that he took for hepatitis.

The remaining VA and private medical evidence of record fails 
to link hypertension to PTSD; a nervous disorder to service 
or to hepatitis medicine; or bursitis of the back, hip, and 
right shoulder to service.  

1.  Hypertension

The Board notes that there is no medical evidence of record 
linking a current diagnosis of hypertension to the veteran's 
service-connected PTSD.  For example, the veteran's service 
medical records are negative for hypertension.  While private 
medical records from the Ogallala Medical Clinic from 1966 to 
1987 show various elevated blood pressure readings, the 
records do not contain a diagnosis that relates hypertension 
to PTSD.  Therefore, there is no medical nexus of record that 
links hypertension to the veteran's PTSD, and on that basis 
the veteran's claim must be denied. 

The veteran submitted an instruction manual for a digital 
blood pressure monitor to support his claim.  The Board 
acknowledges that the instruction manual indicates that 
emotional stresses may tend to cause blood pressure to rise.  
This evidence, however, is not competent to well ground the 
claim because it does not specifically link his hypertension 
to his PTSD.  As noted above, evidence of a current 
disability that is medically linked to service is essential 
in establishing a well-grounded claim.  Hence, without 
competent evidence of hypertension that is medically linked 
to service, or as secondary to his PTSD, this claim is not 
well grounded.  See Velez.

2.  Bursitis

The Board notes that there is no medical evidence of record 
linking a current diagnosis of bursitis to an incident in the 
veteran's service.  While the service medical records reveal 
a diagnosis of bursitis of the right shoulder in February 
1944, the separation examination report was negative.  
Furthermore, there is no post-service competent evidence 
linking current bursitis of the hip, back or right shoulder 
to any bursitis identified in service.  Furthermore, there is 
no competent evidence of record that the veteran experienced 
bursitis of the back, hip, and right shoulder consistently 
since service.  Therefore, there is no medical nexus of 
record that links bursitis of the hip, back or right shoulder 
to the veteran's service, and on that basis the veteran's 
claim must be denied.

3.  A nervous disorder, to include as secondary to hepatitis

The Board notes that the service medical records are negative 
for a nervous disorder.  Furthermore, there is no competent 
evidence of record linking a current diagnosis of a nervous 
disorder either directly to an incident in service, or as 
secondary to hepatitis.  

The Board finds the December 1991 VA examiner's analysis 
insufficient to well ground the claim because it was based on 
speculation.  Although the examiner indicated that it was 
"possible," he went on to say that it was unlikely that the 
veteran's nervous condition was related to medication that he 
took for hepatitis.  Since the December 1991 opinion "sits by 
itself, unsupported and unexplained," it is purely 
speculative in nature, and it is not sufficient to satisfy 
the medical nexus requirement for a well-grounded claim.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).

As noted above, evidence of a current disability that is 
medically linked to service is essential in establishing a 
well-grounded claim.  Hence, without competent evidence of 
hypertension that is medically linked to service, or as 
secondary to his PTSD, this claim is not well grounded on a 
direct or secondary basis.  See Velez.

C.  Conclusion 

With respect to the veteran's statements that the foregoing 
disorders should be service connected, the Board notes that 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). Since the appellant 
has not submitted a medical opinion or other competent 
evidence to show, or to support, his claim that he developed 
this disorder as a result of his PTSD, the Board finds that 
he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.

Contrary to the veteran's belief that VA should develop his 
claims further, the Board notes that, absent the submission 
and establishment of a well-grounded claim, VA cannot 
undertake to assist a veteran in developing facts pertinent 
to that claim.  Morton v. West, 12 Vet. App. 477, 486 (1999).  
Accordingly, the benefit sought on appeal is denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by 
competent evidence secondary to a service-connected 
disability, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

II.  Original rating for PTSD 

A.  Facts

VA outpatient reports since 1983 cumulatively show that the 
veteran has had problems with anger control, dreams, 
intrusive thoughts and depression.  He also regularly 
attended a post-combat team outpatient program.  The 
outpatient reports additionally show treatment for numerous 
other medical problems.

In February 1991, the veteran's ex-wife submitted a 
statement describing the difficulties she had while married 
to him.

According to a November 1991 VA psychiatric examination 
report, the veteran complained of experiencing increased 
anxiety.  He had a history of alcohol abuse.  Psychiatric 
examination revealed that the veteran's speech was logical 
and coherent without a sign of thought disorder or 
organicity.  His affect was normal in range and appropriate 
to content, and his mood was neutral.  There was no evidence 
of hallucinations, delusions, and suicidal or homicidal 
ideation.  On specific questioning he denied any past 
history of hallucinations, suicidal ideation or difficulty 
with his mind.  The examiner assessed that there were no 
significant signs of an ongoing diagnosable psychiatric 
disorder detected.  His problems appeared to have resolved 
after he had stopped drinking.  He may have had an 
adjustment disorder of adult life with anxious features in 
the past.  The examiner felt that this seemed to be related 
more to his marital difficulties and to his alcohol usage 
than to any formal biological anxiety disorder.  The 
examiner found that there was no diagnosable psychiatric 
condition.

In June 1992, the veteran was provided another VA 
examination.  The psychiatric examination revealed that the 
veteran was logical and goal oriented, his mood was 
essentially euthymic, and his affect was full and 
appropriate.  There was no evidence of active hopelessness, 
active guilt or ruminations of self-depreciatory ideation.  
Cognition was grossly intact, but the veteran struggled with 
temporal relationships and dates, and he appeared to be of 
average intelligence.  The examiner assessed that, based on 
a review of the medical history, that the veteran had a 
component of PTSD impacting back upon a diagnosis of chronic 
dysthymia with episodes of a major depressive disorder.  The 
examiner recognized that this assessment conflicted with the 
November 1991 VA opinion, he felt that the clinical picture 
was compatible with a combined diagnosis of minimal 
affective illness and PTSD.  The examiner added, however, 
that there was a risk of relapse.

VA examined the veteran in March 1993.  The examiner had 
reviewed the claims file.  The veteran described recurrent 
and consistent nightmares from the war.  He reported that he 
would awake with the feeling that someone was in the room 
with him.  He had these dreams daily for a week and then had 
none for several weeks.  A discussion group appeared to have 
helped him.  He reported that he could now watch war movies 
without getting as upset as he once had. He reported that he 
was prescribed Prozac.  He began therapy in the beginning of 
1992 and had been attending the discussion group on a 
regular basis once a week.  He denied drinking any alcohol, 
although by history was a heavy-drinker up until 1974.

The examiner recorded that the veteran lived alone.  The 
veteran described a typical day as getting up, going for a 
short walk, and watching television or playing solitaire 
throughout most of the day.  He read and worked on leather 
crafting kits. He had virtually no friends, although he 
occasionally saw some acquaintances in a local coffee shop. 
Other than the VFW and the DAV, which he did not attend, he 
belonged to no clubs or organizations.  He felt like he did 
not get along with people and he would stay to himself.  He 
reported that he had not worked since 1982 and he was 
supported by Social Security and his VA pension.  He had had 
a brief period of suicidal ideation after undergoing 
prostate surgery, but he did not act on that and it had not 
recurred since that time.

The psychiatric examination revealed that the veteran was 
alert and fully oriented.  His speech was logical and 
coherent, without sign of thought disorder or organicity.  
His affect was normal in range and appropriate to content, 
and his mood was mildly anxious and mildly depressed, but 
not otherwise abnormal.  He denied current suicidal 
ideation, homicidal ideation, hallucinations or delusions.  
His recent and remote memory was intact for current events 
and past history.  Based on the examination, the physician 
assessed that the veteran had PTSD of a chronic but mild 
variety.  The veteran continued to have some significant 
social isolation, and in the past had difficulty with 
interpersonal relationships.  For example, he had been 
married four times.  He was competent to handle his own 
funds.  The diagnosis was chronic, mild PTSD. 

VA examined the veteran in July 1993.  The physician had 
examined the veteran before.  The veteran reported that he 
had had no nightmares, except at the last Fourth of July.  
The fireworks had startled him and he felt that he was back 
in the war.  He continued to have some difficulty sleeping, 
only several hours at times.  He would get approximately two 
good nights sleep in ten.  He described the same difficulty 
on examination two years before.  He said that he also had 
trouble staying in one place.  After talking to someone for 
30 or 45 minutes at a time, he would feel it necessary to 
get up and move around.  He felt that he had trouble with 
crowds.  He noted that when he used to drink and take 
tranquilizers, he had no difficulty being around people, but 
now he found himself more sensitive.  He reported having 
only one friend.  His leisure activities consisted of doing 
crossword puzzles and watching television.  He would go to 
the mall also. 

The psychiatric examination revealed that the veteran 
related in a cooperative fashion.  His clear overriding tone 
was of someone angry at life, angry at his circumstances, 
and mildly depressed.  He was alert and oriented to person, 
place and time.  His speech was logical and coherent without 
sign of thought disorder or organicity.  His recent and 
remote memory was intact for current events and past 
history.  He denied current suicidal ideations, homicidal 
ideations, hallucinations or delusions.  Based on the 
examination, the examiner essentially felt that the veteran 
had not changed since the last time this examiner saw him in 
February 1993.  As might be expected his wartime memories 
had been stirred up somewhat by being in the discussion 
group.  He had not been placed on any psychotropic 
medications.  Most of his changes in activities were related 
to other issues.  He may have been somewhat more angry and 
depressed than he has been in the past, although, it was 
difficult to see this during this examination.  The examiner 
opined that the veteran was chronically disgruntled with a 
number of things and was likely to be dissatisfied on a 
long-term basis.  Although the examiner identified some 
ongoing elements of PTSD, he opined that, in the broad 
spectrum of PTSD conditions, the veteran's symptomatology 
continued in the mild range perhaps reaching moderate 
elements briefly but overall he was clearly less 
incapacitated than many veterans with this condition.  The 
veteran, however, perceived his condition to be fairly 
severe.  He was competent to handle his own funds.  The 
diagnosis was chronic, mild PTSD.

In June 1994, the veteran appeared before a hearing officer 
at the RO.  He testified that he attended a post-combat 
trauma team in Cheyenne, Wyoming for his PTSD neurosis at 
least once a week.  He was on no medication at the time.  He 
had an adverse reaction to Prozac.  He had lived by himself 
since 1981 and was divorced with no family.  He reported few 
friends although he would make acquaintances.  He would see 
the veteran's service officer almost every day during the 
week, however, on weekends he would see no one.  Although he 
belonged to the DAV and the VFW, he did not attend their 
meetings essentially because he was uncomfortable there.  He 
would go to special events, however.  He would experience 
paranoia when he was around a bunch of people.  He 
complained of problems with a quick temper and of sleep.  He 
estimated that he would normally sleep about five hours a 
night.  He felt that his sleep problems were due to 
nightmares of his service in World War II.  He kept a gun in 
his dresser and in his car when traveling.  He saw a 
psychiatrist once a month.  The longest he ever held one job 
was two years.  He acknowledged that he had problems with 
authority figures.  [redacted], who was employed as a 
sheriff, testified that he had known the veteran for a long 
period of time.  He stated they had become close friends 
over the years and he was well aware of the veteran's 
explosive temper.  The witness recounted that the veteran 
could be argumentative and in the past five years it would 
not take too much to set him off.

An October 1994 VA Counseling Report indicated that in 
August 1994, the veteran had been approved for enrollment at 
the Platte Valley Bible College in Scottsbluff, Nebraska; in 
order to further measure his feasibility for training and 
employment.  However, the veteran apparently withdrew from 
the program on the first day, with the stated reason being 
one of feeling "the overwhelming symptoms of his PTSD."  
These symptoms were not further identified.

In November 1994, Dr. Melvin Canell, a private psychologist, 
reported that he had evaluated the veteran in October 1994.  
Based on his evaluation, Dr. Canell diagnosed the veteran 
with apparent PTSD.  The doctor elaborated that, under the 
circumstances, the veteran was an extremely handicapped 
individual emotionally speaking and were it not for the 
efforts of the mental health personnel who served him, he 
would have been a borderline case for chronic in-patient 
treatment.  Dr. Canell felt that the veteran had every 
earmark of PTSD along with chronic mood disorder and 
personality difficulties which together, added to his 
general inefficiency and difficulty in coping with even 
ordinary types of stress.  Given the psychological testing, 
the doctor thought that the veteran did not have a positive 
prognostic picture.  On the other hand, however, he felt 
that, while the veteran was just getting by, he was subject 
to some improvement.  He concluded that the veteran was 
probably subject to the most pathological types of impulses.  
Furthermore, his usefulness, either to himself or to others 
was at best sporadically possible and at worst subject to 
complete shutdown.

VA examined the veteran in November 1994.  The veteran 
reported that he had a startle response to sudden noises; he 
avoided thinking about war; he was uncomfortable around 
people; he felt depressed, worthless, and hopeless; he had 
nightmares; and he had memory loss with respect to his 
service in World War II.  On examination, the veteran was 
nice superficially, however, he seemed to have a nasty 
streak.  He was oriented to person, place time, and 
situation.  His affect was generally appropriate and his 
mood was mildly dysphoric and at times angry.  He had 
minimal symptoms of major depression.  The examiner noted 
that the veteran's described terminal insomnia was common in 
people his age.  His interests were somewhat impoverished.  
Guilt was positive for the war.  His energy was down.  His 
concentration, appetite and psychomotor activity were OK.  
There was no evidence of suicidal ideation, although the 
veteran vaguely indicated that he attempted it many years 
before.  His thought process was relevant and specific to 
the evaluation.  There was no evidence of psychosis with 
either visual or auditory hallucinations.  His intellectual 
functioning appeared to be average and there could have been 
some focal memory problems.  He was unable to remember three 
words after five minutes.  On a second attempt, he 
remembered two of the three words.  The examiner was 
concerned that there may have been a short-term memory 
problem.  His recent and remote memories were intact; his 
abstraction to proverbs and his ability to do arithmetic 
were intact, and his current information was OK.  The 
diagnosis was PTSD.

In a March 7, 1995 statement, E. Anthony Gooden, M.D., 
informed VA that he had evaluated the veteran several times.  
He reported that his initial evaluation was quite extensive, 
delving into the veteran's background and history, using 
other associated information to come to a decision on his 
diagnosis.  The veteran recounted events of the war.  At 
times, he was quite hypervigilant, recalling continued 
flashbacks as well as nightmares and painful memories.  Since 
the war he had had a history of impulsiveness, with anger and 
irritability.  He was withdrawn from people, and he had 
difficulty making close emotional ties.  This was reflected 
by his poor employment history.  He had poor family 
relations, and in general, he had not functioned well in 
society.  Dr. Gooden concluded that there was little doubt 
that the veteran had PTSD as well as major depression.  At 
the time, his depression was under care, which began in 
February 1995.  Although the doctor anticipated that the 
depression might improve, it was clear that the veteran's 
major problem had been his PTSD.  The doctor added that PTSD 
had rendered the veteran incapable of adapting to life in 
general as evidenced by his past and continued history. 

During a personal hearing in March 1995, at the RO, the 
veteran and his representative maintained that at least a 70 
percent evaluation was warranted based on the veteran's 
difficulties being around people, dreams, and social and 
employment difficulties in the past.  The veteran stated that 
he took medication to sleep.  He recounted his employment 
difficulties years ago, prior to his retirement in the 1980's 
and stated that he also had four divorces.  John Brehm, a 
County Veterans Service Officer from Scottsbluff County 
testified that he believed the 10 percent evaluation was 
totally inadequate because of the veteran's employment 
history.  He added that the veteran had been unsuccessful in 
a Vocational Rehabilitation Program in 1994 and had been 
distrustful of VA and VA Medical Centers.

In a report dated September 25, 1995, Dr. Canell noted that, 
based on his twelve years of experience, he was definitely 
of the opinion that the veteran was disabled due to PTSD. 

In a follow-up report in February 1996, Dr. Canell reported 
that he had been the veteran's counselor for the last year.  
During that time the doctor observed that the veteran had 
severe difficulties in mood maintenance, forgetfulness, 
confusion, problems with flashbacks, difficulties with 
sleeping and eating habits, and during severe episodes, 
mastering adherence to personal routines and daily habits.  
The doctor added that the veteran had PTSD with major mood 
difficulties.  The veteran participated in psychotherapy and 
group therapy, and he took psychotropic medication.  Despite 
these efforts, however, he remained emotionally volatile and 
virtually victimized by his current circumstances of living 
alone.

VA examined the veteran in May 1996.  The VA physician 
indicated that he had examined the veteran previously in 
March 1993.  The physician had reviewed the veteran's medical 
records at the time of this examination.  Since the time of 
the veteran's last evaluation he had been in ongoing 
continuous therapy with a private psychologist whom he saw 
approximately twice a month.  He also went to the VA Medical 
Center for medications once or twice a month.  The veteran 
was taking Paxil at a dose of 30.0 milligrams until recently, 
at which time he discontinued it because of headaches.  He 
had been on Prozac for six months prior to that time.  While 
on the Paxil, the veteran noticed that he slept better, he 
was emotionally not as aroused, he was not crying as often 
and he could go and have coffee with a group of people at a 
local coffee shop.  The veteran had been participating in 
group therapy at the VA Medical Center on a weekly basis 
until the group disbanded approximately two months ago.  The 
veteran's most current symptoms include staying away from 
people because he tends to get verbally aggressive or has 
difficulty getting along with other people.  He noted that he 
found himself angry and ruminating, particularly about issues 
involving government, politics and the military. He would 
become quite emotional and would often argue with people. The 
veteran reported that he had difficulty making close personal 
relationships and he often felt like he needed to move after 
he had been in one place for a short period of time.  He 
noted that he had moved three times over the past three 
years, usually staying in one location for ten to twelve 
months.  The veteran liked to be alone.  He said that he 
could be with another individual or couple, but in larger 
groups he felt distinctly uncomfortable and he would leave.  
The veteran described having what he called "goofy dreams", 
some of which involved war related themes relating to his 
World War II experience.  Other dreams seem to be triggered 
by watching something on television about politics or the 
government, which made him angry and he would dream about 
these figures.  He reported that this happened approximately 
once or twice a week.  The veteran currently lived in an 
apartment in Nebraska, where he had been for the past year, 
although he was thinking of moving again.  The veteran said 
that he typically would get up around five o'clock each 
morning, read the newspaper and do a crossword puzzle.  
During the daytime he would take long walks, watch game shoes 
on television, go fishing or occasionally deliver a car to 
Denver, Colorado for a local car dealer.  The veteran liked 
to do jigsaw puzzles, but it would take him a long time to 
complete them.  His only other hobby involved driving or 
taking a ride, because he would feel more relaxed.  The 
veteran reported that he had several local retired friends 
with whom he would have coffee and one friend in Dallas, 
Texas who he called every week or so.

On examination, the veteran was alert and oriented to 
person, place and time.  His speech was logical without 
looseness of associations or signs of organicity.  The 
veteran's affect was mildly constricted and his mood was 
neutral without significant signs of anxiety or depression.  
The veteran denied suicidal and/or homicidal ideation. He 
denied hallucinations or delusions.  The veteran's recent 
and remote memory was intact for current events and past 
history.  The psychiatric assessment was that the veteran 
had symptoms of PTSD of a mild to moderate severity.  He did 
respond to an antidepressant, although he had had difficulty 
with the side effects of Paxil most recently. The veteran 
was benefiting from his current treatment and should 
continue with both the medication and the psychotherapy.  
The veteran appeared to be competent to handle his own funds 
for Veterans Administration purposes.  The diagnosis was 
mild to moderate PTSD with a global assessment of 
functioning (GAF) of 58.

In June 1996, the RO assigned a 30 rating for PTSD effective 
December 13, 1991.

VA examined the veteran in September 1996.  The veteran's 
claims file was available and reviewed.  The veteran stated 
that he continued to live by himself in a small apartment in 
Nebraska.  He said that he still was bothered by a tendency 
to want to move every year or so.  He was not employed at 
the present time.  He essentially provided the same medical 
history as noted in the prior VA examination reports.  On 
examination, the veteran was alert, cooperative and fully 
oriented throughout today's interview.  His mood was mildly 
dysphoric with some tinge of anger or frustration.  His 
affect was appropriate and full range and his thought 
processes were relevant without any marked loosening of 
associations or flight of ideas.  He appeared to have no 
significant problems with visual or auditory hallucinations 
at the time of today's examination.  His memory appeared to 
be grossly intact for immediate, recent and remote events.  
He explained that over the last few weeks as he discontinued 
using the Paxil he has been bothered by more intrusive 
memories of his combat experiences.  The veteran reported 
that he had suffered a decrease in his ability to sleep, as 
noted previously. He also said that he had noticed more 
feelings of guilt and self-blame. Hs energy level had also 
been decreased due to the sleep problem. His concentration 
appeared to be within normal limits and his psychomotor 
functioning was unremarkable. The veteran's ability to enjoy 
activities appeared to be unchanged.  He denied any current 
suicidal or homicidal ideation.  

It was the examiner's impression that the veteran's symptoms 
of PTSD were well documented in his previous psychiatric 
examination reports.  It was consistent with PTSD that such 
persons are prone to drug and alcohol abuse as a way of 
coping with unwanted intrusive thoughts of their combat 
experiences and to deal with their irritabilities and 
frustrations with others.  The veteran's diagnostic picture 
could be amended to include a diagnosis of alcohol dependence 
in remission times 20 years by self-report.  The impact of 
this problem at this time was unclear on his current life 
function since he had remained alcohol free for the past 20 
years.  The veteran's ability to function in life appeared to 
be not markedly different than that which was described in 
the May 1996 VA examination report.  The veteran appeared to 
be competent for Veterans Affairs' purposes.

RO continued the 30 percent rating but added alcoholism to 
the PTSD diagnosis in October 1996. 

In February 1997, the veteran appeared before a hearing 
officer at the RO along with Dr. Canell.  The veteran echoed 
his previous testimony with respect to his PTSD.  Dr. Canell 
opined that the veteran was not making any progress and was 
getting worse.  The doctor felt that the veteran was totally 
disabled due to his psychiatric condition without regard to 
any other disability. 

According to a June 1997 VA psychiatric examination report, 
the veteran explained that he continued to have symptoms on 
a nightly basis with frequent nightmares, startling 
awakenings while asleep, and a sense of reliving some of the 
episodes that occurred while he was in the military, 
particularly while he was in Europe during the second World 
War.  He reported being in treatment related to alcohol use, 
which he related to the anxiety and nightmares.  He had been 
hospitalized in the psychiatric unit apparently only one 
time.  He had been to outpatient counseling. He has seen 
several psychiatrists and he had been to group therapy.  He 
also recalled being treated with multiple medications, which 
did not help.  The psychiatric examination revealed that the 
veteran was oriented to person, place, time and situation.  
He was somewhat cooperative and tended to control the 
interview by delivering rather long lengthy discussions of 
various issues and details of history in a rambling style.  
He was dressed appropriately, and he displayed no abnormal 
movements.  He denied any auditory or visual hallucinations.  
He had no formal thought disorder and there were no suicidal 
or homicidal ideations present, although he indicated that 
in the past he had been hopeless about the future.  He had a 
mildly dysphoric affect and his mood was slightly depressed.  
He was somewhat hopeless about the future and has something 
of a sense of a foreshortened sense of the future.  He 
reported visual flashbacks of the experiences on a fairly 
regular basis.  His insight and judgment were intact.  The 
examiner noted that the veteran had a history of trauma in 
the military because of post-traumatic stress disorder with 
daily ongoing symptoms, a long history of failure of being 
able to maintain a job, flashback symptoms, multiple 
marriages, anger control problems, irritability, and 
substance abuse which he all attributed to beginning during 
the time he was in the second World War.  The diagnosis was 
PTSD with a GAF of 45 and 45 over the last year.  The 
examiner recommended that neuropsychological testing might 
be helpful to sort out his cognitive problems.  The examiner 
did not see any clear indications for psychopharmacological 
intervention, and suggested that he should continue with 
outpatient therapy.  He was able to manage his own funds, as 
there was no concrete evidence to the contrary.

In November 1997, the hearing officer assigned a 50 percent 
rating for PTSD effective February 20, 1996.

In two reports, both dated in January 1998, Dr. Canell 
disagreed with the assigned rating of 50 percent as well as 
the effective date of February 20, 1996.  According to the 
reports, Dr. Canell continued to treat the veteran.  In one 
report, the doctor noted that the veteran's PTSD had 
exacerbated his already unstable moods and he was virtually 
impossible to deal with on a psychosocial basis.  In the 
other letter, he felt that a rating of at least 50 percent 
was warranted dating back five or ten years before. 

VA performed another psychiatric examination in March 1998.  
The veteran reported that he spent most of his time in his 
apartment.  He was afraid to have people around him.  He 
would become extremely distraught when he saw other people 
being able to go out with their families and have family 
reunions.  His children never contacted him.  He reported 
that he had had four marriages, and they all ended because 
of alcohol problems.  He also described frequent nightmares.  
He also reported that he had been treated with Prozac, 
Zoloft and Paxil recently, but sometime in the recent past 
he stopped taking them all because he did not think they 
were helping.  Moreover, he did not want to take pills any 
more.  He worried about his family.  He reported that he had 
to hide at Christmas because he was in the Battle of 
Christmas Day where he lost two good friends.  

The psychiatric examination revealed that the veteran did 
not appear to be in much distress.  He made good eye contact 
and his long and short-term memories were clearly intact.  
When the examiner saw him the year before, he raised a 
question of dementia, but there appeared to be no memory 
difficulties at the present time.  His attention was good. 
He had a rambling style and sometimes ignored attempts to 
change the subject to collect more data.  He denied auditory 
and visual hallucinations. There was no formal thought 
disorder, and his thoughts were coherent and goal directed.  
He was not suicidal or homicidal.  His mood was euthymic and 
his affect appropriate.  He did not appear to be 
particularly distressed during this interview.  His social 
judgment was, in general, intact.  Insight seemed somewhat 
limited.  He also gave the impression that he was not 
responsible for any of the difficulties he had had since he 
left the military.  The diagnosis was PTSD with a GAF of 50 
and 50 during the last year.  The examiner indicated that 
the veteran was a candidate to continue his outpatient 
therapy.  Although he reported vague improvement with 
medications in the past, the examiner considered him a 
possible candidate for pharmacologic therapy.  He was 
competent to handle his own affairs.

In July 1998, Dr. Canell submitted an additional report 
reiterating his opinion that the veteran was totally 
disabled due to PTSD.  The doctor explained that the veteran 
demonstrated impaired judgment and severe disturbances of 
mood.  He had a pronounced difficulty in establishing or 
maintaining effective work and social relationships.  He had 
a documented record of walking off from jobs or threatening 
his employer.  Dr. Canell was certain that the veteran 
demonstrated severe irritability, anger and explosivity that 
interfered significantly with his interpersonal 
relationships both vocationally and socially. 

In February 1999, the RO assigned a 100 percent rating 
effective February 20, 1996.

B.  Analysis
The veteran is appealing the original disability evaluation 
assigned following an award of service connection, and, as 
such, the claim for a higher original evaluation for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Moreover, in such a case as this 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  
After reviewing the evidence, which includes various VA 
examination reports, the Board is satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO assigned a 30 percent rating prior to February 20, 
1996 and a 100 percent on that date and after.  Therefore, 
given that the RO assigned the maximum rating since February 
20, 1996, the veteran is essentially contending that a 
rating in excess of 30 percent is warranted for the period 
prior to February 20, 1996.

In this regard, the veteran is evaluated under Diagnostic 
Code 9411, for PTSD.  Effective November 7, 1996, the VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) 
(codified at 38 C.F.R. § 4.125 (1999)).  The new criteria for 
evaluating service connected psychiatric disability were 
codified at 38 C.F.R. § 4.130 (1999).  The new rating 
criteria are sufficiently different from those in effect 
prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  However, in Rhodan v. 
West, 12 Vet. App. 55 (1998), it was held that the new rating 
criteria regarding mental disorders could not have 
retroactive application prior to November 7, 1996.  

Accordingly, in light of Karnas and Rhodan, the Board will 
proceed to analyze the veteran's PTSD rating prior to 
February 20, 1996 under the old criteria, since it was 
assigned prior to the November 7, 1996 amendment of the 
Rating Schedule.  Given that the RO assigned the maximum 
rating available under Diagnostic Code 9411 on and after 
February 20, 1996, the Board affirms the RO's finding and 
will forego an analysis of the evidence from this date. 

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, a 30 percent 
rating was warranted when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was for 
consideration where the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was applicable where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent evaluation was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; or where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or where 
the veteran was demonstrably unable to obtain or retain 
employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991). 

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 51 
- 60 is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.

In reviewing the evidence of record the Board notes that the 
veteran was diagnosed with PTSD in a June 1992 VA examination 
report.  The examiner reported the veteran's symptomatology 
as minimal at the time.  Service connection was then 
established in July 1992.  Although at that time the RO 
originally assigned a 10 percent rating, it later assigned a 
30 percent rating for PTSD in June 1996, effective December 
13, 1991.  The Board finds that based on the June 1992 
examination, a rating in excess of 30 percent is not 
warranted, as the veteran's symptomatology was not more than 
mild.   

Subsequently, on VA psychiatric examination in March and July 
1993 the veteran's PTSD symptomatology was again described as 
mild.  Based on these examination results, a rating in excess 
of 30 percent is not warranted.  The Board can find no basis 
to justify a higher rating for the veteran during that time 
as he did not exhibit symptoms consistent with considerable 
impairment as contemplated for a 50 percent rating under 
Diagnostic Code 9411. 

The Board finds Dr. Canell's November 1994 statement 
probative with respect to his description of the veteran's 
PTSD.  Therefore, based on his reported examination on 
October 10, 1994, Dr. Canell's description of the veteran's 
impairment due to PTSD warrants a 50 percent rating.  In 
other words, based on Dr. Canell's report, the veteran was 
considerably impaired due to PTSD on October 10, 1994.  The 
doctor found that his PTSD and chronic mood disorder 
interfered with his ability to cope with even ordinary types 
of stress and that his usefulness with others was sporadic.  
Hence, the Board finds that a 50 percent rating is warranted 
for PTSD effective October 10, 1994.  A rating in excess of 
50 percent is not warranted because the veteran did not 
display evidence of severe impairment.  Based on Dr. Canell's 
report, the Board notes that, while the veteran had 
considerable difficulty dealing with people, nevertheless he 
could do it.  Furthermore, although the doctor felt that the 
veteran had a negative prognostic picture, there was room for 
improvement based on the veteran's personal motivation.  
Therefore, the evidence fails to show that he was severely 
impaired due to PTSD. 

The Board finds the November 1994 VA examination report less 
probative with respect to the veteran's condition in 
comparison with Dr. Canell's November 1994 report.  The 
November 1994 VA examination report lacks detail, and the 
examiner provided no opinion on the severity of the veteran's 
PTSD.  Thus, the Board finds that Dr. Canell's report 
controlling.

In assessing Dr. Gooden's March 1995 report, it essentially 
supports Dr. Canell's November 1994 report.  Dr. Gooden's 
report, however, lacks detail with respect to his 
examinations of the veteran.  In any event, his descriptions 
clearly do not meet the criteria for a 70 percent rating.  
Hence, the Board finds that the 50 percent rating on and 
after October 10, 1994 is continued.

The Board finds, however, that a 100 percent rating is 
warranted based on Dr. Canell's September 25, 1995 report.  
The Board finds this report compelling for several reasons.  
First, Dr. Canell had been routinely treating the veteran for 
several months when he submitted this report.  Based on his 
treatment, the doctor definitely felt that the veteran was 
disabled due to PTSD.  Second, Dr. Canell made this finding 
based on 12 years of experience counseling individuals like 
the veteran.  Third, the doctor's February 1996 follow-up 
report supports his September 1995 opinion.  For example, Dr. 
Canell reiterated that he continued to counsel the veteran.  
During that time, the veteran remained emotionally volatile 
and continued to live alone.  Finally, Dr. Canell's 
subsequent testimony in 1997 in which he described his 
treatment and observations of the veteran over the years 
buttressed the September 1995 findings.  In conclusion, the 
Board finds Dr. Canell's finding persuasive because he had an 
ongoing relationship with the veteran over the last year and 
he was familiar with the veteran's disability.  Therefore, 
the Board finds his opinion probative and that the veteran 
was disabled as of September 25, 1995 due to PTSD.  
Therefore, the Board finds that a 100 percent rating is 
warranted for PTSD, effective September 25, 1995.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits 
beyond that indicated above.  Therefore, the Board is unable 
to identify a reasonable basis for granting a higher 
evaluation prior to September 25, 1995, other than already 
discussed, for the veteran's PTSD.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (1999).


ORDER

Service connection for hypertension secondary to PTSD; 
bursitis of the back, hip, and right shoulder; and a nervous 
disorder, to include as secondary to hepatitis, is denied.

Entitlement to a disability rating for PTSD in excess of 30 
percent from December 13, 1991 to October 10, 1994 is 
denied.

Entitlement to a disability rating of 50 percent for PTSD 
from October 10, 1994 to September 25, 1995, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a disability rating of 100 percent for PTSD 
from September 25, 1995, is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The Board must remand the issue of entitlement to a TDIU for 
further development because the RO did not issue a final 
decision or a supplemental statement of the case before 
sending the appeal to the Board.  In June 1998, the RO 
deferred ruling on the TDIU issue until it finished 
adjudicating other issues.  It appears, however, that after 
the RO adjudicated the other issues, it never readjudicated 
the TDIU issue, or issued a supplemental statement of the 
case.

It is important to note that, the RO first adjudicated the 
TDIU issue in August 1993, prior to the November 3, 1993 
effective date of his 100 percent rating for chronic 
obstructive pulmonary disease (COPD).  

Therefore, in view of the state of the record, further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following action:

The RO should readjudicate the issue of 
entitlement to a TDIU prior to the 
November 3, 1993 effective date of the 
100 percent rating for COPD.  The RO 
should evaluate the veteran's TDIU claim 
under a broad interpretation of the 
applicable regulations and with 
consideration of the rating criteria in 
effect in November 1993.  See Rhodan (new 
rating criteria could not have 
retroactive application prior to the date 
that they went into effect.)  

If the benefit sought is not granted, the veteran, and his 
representative, should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



